Title: From James Madison to William Jones, 12 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug. 12. 1813.
I am just favored with yours of the 12th. I hope the arrival of Gen: Bloomfield will lessen the military collisions which take place in your neighborhood. In the mean time your sentimts. & those of the Secy. of State must be useful. The step you have taken for strengthening the defence at Annapolis appears to be very proper. A proper understanding and concert between Washington Baltimore & Annapolis will contribute much to the safety of each; and a like relation between the water & land resources, is a still further improvement. Be assured of my esteem & best wishes
James Madison
